DETAILED ACTION
This notice is in response to the amended claims filed on 04/01/2021 for examination, as well as the claim set alterations indicated to be entered following the applicant interview of 08/07/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of the Title 35 U.S. Code not included in this section can be found in the prior office action.
The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.
Claims 1-2, 5-6, 11-13, 17, and 20 have been amended.
Claims 1-20 are pending.

Preliminary Amendment 
Preliminary amendment to the specification and claims filed on 04/01/2021 is acknowledged by the examiner. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/01/2021 and 08/09/2021 have been considered by the examiner. 

Interview Summary
Examiner initiated an Examiner Interview on 08/06/2021, wherein Applicant and Examiner discussed the disclosure of Faust et al. (NPL: “Non-Malleable Codes for Space-Bounded 

Consideration Under 35 USC § 101
Note: As amended herein, the claims have been considered and analyzed by the Examiner under 35 USC § 101 with respect to statutory category and the judicial exceptions, and appear to recite a form of subject matter statutorily compliant with § 101.

Examiner’s Amendment
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provisioned by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for examiner’s amendment was given in email received from applicant on August 9, 2021 to amend claims 1 and 11-12 as herein.
The application has been amended as follows:

CLAIMS:

storing a codeword C comprising a proof value             
                π
            
         and a secret S in a persistent memory of the decoding computer, the persistent memory comprising P bytes of memory, wherein the codeword C uses c bytes, wherein the proof value             
                π
            
         is determined using the secret S and a result Y, the result Y obtained by applying a memory-hard function MHF to the secret S or to a function of the secret S, wherein the proof value             
                π
            
         is proof-extractable, wherein the applying of the memory-hard function MHF to the secret S requires at least N bytes of memory, and wherein more than one proof value is combinable with secret S to provide a valid codeword, and wherein P-c memory forms extra-persistent space;
receiving input data;
retrieving the codeword C from the persistent memory;
parsing the codeword C to identify the proof value             
                π
            
         and the secret S;
performing, using a transient memory of the decoding computer, a decoding of the codeword C by:
using the proof value             
                π
            
         to verify a correctness of the result Y as being obtained from the memory-hard function MHF using the secret S, wherein a decoding function is operable to use K bytes of memory, K being less than N;
when the correctness is true, applying a cryptographic function to the input data using the secret S to obtain output data; and
when the correctness is false, providing an error message and causing the decoding computer to be inoperable to perform subsequent decoding operations; 
refreshing the transient memory of the decoding computer; and

11. (Currently Amended) A computer product comprising a non-transitory computer-readable medium storing a plurality of instructions for controlling a decoder computer to perform a method comprising:
storing a codeword C comprising a proof value             
                π
            
         and a secret S in a persistent memory of the decoding computer, the persistent memory comprising P bytes of memory, wherein the codeword C uses c bytes, wherein the proof value             
                π
            
         is determined using the secret S and a result Y, the result Y obtained by applying a memory-hard function MHF to the secret S or to a function of the secret S, wherein the proof value             
                π
            
         is proof-extractable, wherein the applying of the memory-hard function MHF to the secret S requires at least N bytes of memory, and wherein more than one proof value is combinable with secret S to provide a valid codeword, and wherein P-c memory forms extra-persistent space;
receiving input data;
retrieving the codeword C from the persistent memory;
parsing the codeword C to identify the proof value             
                π
            
         and the secret S;
performing, using a transient memory of the decoding computer, a decoding of the codeword C by:
using the proof value             
                π
            
         to verify a correctness of the result Y as being obtained from memory-hard function MHF using the secret S, wherein a decoding function is operable to use K bytes of memory, K being less than N;
when the correctness is true, applying a cryptographic function to the input data using the secret S to obtain output data; and

refreshing the transient memory of the decoding computer; and
persisting E bytes of memory of the decoding on the extra-persistent space, wherein E is less than N and less than a size of the result Y.
12. (Currently Amended) A device comprising: 
a secure memory storing a codeword C comprising a proof value             
                π
            
         and a secret S in a persistent memory, the persistent memory comprising P bytes of memory, wherein the codeword C uses c bytes, wherein the proof value             
                π
            
         is determined using the secret S and a result Y, the result Y obtained by applying a memory-hard function MHF to the secret S or to a function of the secret S, wherein the proof value             
                π
            
         is proof-extractable, wherein the applying of the memory-hard function MHF to the secret S requires at least N bytes of memory, and wherein more than one proof value is combinable with secret S to provide a valid codeword, and wherein P-c memory forms extra-persistent space; and 
a secure element configured to: 
receive input data;
retrieve the codeword C from the persistent memory;
parse the codeword C to identify the proof value             
                π
            
         and the secret S;
perform, using a transient memory of the device, a decoding of the codeword C by:
using the proof value             
                π
            
         to verify a correctness of the result Y as being obtained from the memory-hard function MHF using the secret S, wherein a decoding function is operable to use K bytes of memory, K being less than N;
when the correctness is true, applying a cryptographic function to the input data using the secret S to obtain output data; and

refresh the transient memory of the device; and
persist E bytes of memory of the decoding on the extra-persistent space, wherein E is less than N and less than a size of the result Y.

Allowable Subject Matter
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance (in accordance with MPEP 1302.14): The primary reason for allowance of the foregoing claims in the inclusion of a limitation in the independent claim which is not found in prior art references. 
Specifically, amended claim 1 recites, inter alia, “storing a codeword C comprising a proof value                     
                        π
                    
                 and a secret S in a persistent memory of the decoding computer, the persistent memory comprising P bytes of memory, wherein the codeword C uses c bytes, wherein the proof value                     
                        π
                    
                 is determined using the secret S and a result Y, the result Y obtained by applying a memory-hard function MHF to the secret S or to a function of the secret S, wherein the proof value                     
                        π
                    
                 is proof-extractable, wherein the applying of the memory-hard function MHF to the secret S requires at least N bytes of memory, and wherein more than one proof value is combinable with secret S to provide a valid codeword, and wherein P-c memory forms extra-persistent space […]”
Art found of record, e.g., Faust et al. (NPL: “Non-Malleable Codes for Space-Bounded Tampering”; June 2017) discloses a system for providing space-bounded non-malleability, wherein persistent memory and auxiliary persistent memory are used with non-interactive proofs of space (NIPoS) to prevent tampering of the device. See, e.g., Faust et al. at abstract, pgs. 6-7 and 15-18. However, Faust et al. fail to disclose wherein the proofs further comprise the property of non-extractability. 
Other art made of record, see Faonio et al. (NPL: “Continuously Non-Malleable Codes with Split-State Refresh”, June 2018) teaches a system for encoding messages into two parts using non-malleable codes, wherein non-interactive zero-knowledge proofs are used to resist tampering (see, e.g., pg. abstract, pgs. 6-8, and 47), however similarly fails to disclose utilizing proofs with a property of non-extractability as is particularly described in the claimed invention. Aggarwal et al. (NPL: “Continuous Non-Malleable Codes in the 8-Split-State Module”, April, 2018) teaches a system for resisting tampering using non-malleable codes for integrity guarantees in scenarios when attackers can overwrite the encoded message (abstract, pgs. 1-3), yet similarly fails to remedy the aforementioned deficiency. Mishra (NPL: “Design and Analysis of Password-Based Authentication Systems”, October 2017) teaches the usage of memory-hard functions to slow hash computation, and making it difficult for attackers by requiring more memory than is locally available (see, e.g., pgs. 3, 16-17, and 36-37), yet similarly fails to remedy the aforementioned deficiency.
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious all features of the invention of the present application claim 1 at or before the time it was filed. Independent claims 11 and 12 similarly have been amended to recite language directed to the aforementioned subject matter. Dependent claims 2-10 (of claim 1), and 13-20 (of claim 12) incorporate the limitations of their parent claim, and are allowable for at least the same rationale.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
21. Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA RAYMOND WHITE whose telephone number is (571)272-4365.  The examiner can normally be reached on Monday-Thursday, & Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 5712723787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.R.W./Examiner, Art Unit 2438                                                                                                                                                                                                                                                                                                                                                                                                       /TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438